UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 23, 2010 Merge Healthcare Incorporated (Exact name of registrant as specified in its charter) Delaware 39-1600938 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6737 West Washington Street, Suite 2250 Milwaukee, Wisconsin (Address of Principal Executive Offices) (ZIP Code) (414) 977-4000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ~ 1 ~ Item 8.01 Other Events. On February 23, 2010, Merge Healthcare Incorporated (the "Company") issued a News Release containing updated and additional information about theproposed offer submitted to the Board of Directors of Amicas, Inc. A copy of the Company'sNews Release is incorporated herein by reference to Exhibit 99.1 to the Schedule TO-C of the Company filed with the SEC on February 23, 2010. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Incorporated herein by reference to Exhibit 99.1 to the Schedule TO-C of the Company filed with the SEC on February 23, 2010. ~ 2 ~ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MERGE HEALTHCARE INCORPORATED February 24, 2010 /s/ Ann Mayberry-French By:Ann Mayberry-French Title:General Counsel
